DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chang et al. (US 10,353,183).
Regarding claim 1, Chang (Figure 3A, Embodiment 3, Tables 5 & 6) discloses an imaging lens comprising, in order from an object side to an image side, a first lens 310 having negative refractive power, a second lens 320 having positive refractive power, a third lens 330 having positive refractive power, a fourth lens 340, a fifth lens 350, a sixth lens 360, a seventh lens 370, and an eighth lens 380 having negative refractive power, wherein said eighth lens has an aspheric image-side surface (see table 6) having at least one inflection point (see figure 3A).
Regarding claim 2, Chang (Figure 3A, Embodiment 3, Tables 5 & 6) further discloses that wherein the following conditional expression is satisfied: -10.0 < f1/f2 = -13.317/12.905 = -1.03 < -0.8.
Regarding claim 10, Chang (Figure 3A, Embodiment 3, Tables 5 & 6) further discloses that wherein the following conditional expression is satisfied: 0.2 < R8f/f = 3.98/6.16 = 0.65 < 1.8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 10,353,183), as applied to claim 1.
Regarding claim 3, Chang (Figure 3A, Embodiment 3, Tables 5 & 6) further discloses that D12/f = 20.02/6.16 = 3.25.  Although 3.25 is not within the range of 0.05 < D12/f < 0.20, the difference is minimal that the system would produce any unexpected patentable results.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the range for application-specific purpose.
Regarding claim 4, Chang (Figure 3A, Embodiment 3, Tables 5 & 6) further discloses that f2/f3 = 12.91/25.78 = 0.50.  Although 4.08 is not within the range of 1.0 < f2/f3 < 6.5, the difference is minimal that the system would produce any unexpected patentable results.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the range for application-specific purpose.
Regarding claim 5, Chang (Figure 3A, Embodiment 3, Tables 5 & 6) further discloses that f3/f = 25.78/6.16 = 4.08.  Although 4.08 is not within the range of 0.3 < f3/f < 3.5, the difference is minimal that the system would produce any unexpected patentable results.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the range for application-specific purpose.
Regarding claim 6, Chang (Figure 3A, Embodiment 3, Tables 5 & 6) further discloses that R4r/f = 6.65/6.16 = 1.08.  Although 1.08 is not within the range of 0.2 < R4r/f < 1.0, the difference is minimal that the system would produce any unexpected patentable results.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the range for application-specific purpose.
Regarding claim 7, Chang (Figure 3A, Embodiment 3, Tables 5 & 6) further discloses that D45/f = 0.304/6.16 = 0.05.  Although 0.05 is not within the range of 0.08 < D45/f < 0.20, the difference is minimal that the system would produce any unexpected patentable results.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the range for application-specific purpose.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter.  Regarding claim 9, the prior art discloses the teaching of f8/f = -89.90/6.16 = -14.59 and therefore fails to satisfy the conditional expression -3.0 < f8/f < -0.3.

Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
3/26/22